DETAILED ACTION
Claims 1-20 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-6, 8-9, 11-12, 15-16 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 and 11-16 of U.S. Patent No. 10,489,147. Although the claims at issue are not identical, they are not patentable distinct from each other because substantially all claimed elements of claim 1 in the instant application are contained in claim 1 of the US Patent No 10,489,147.  Additional patent claim 1 recites the more specific language, with the instant application reciting the broader language.  Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify claim 1 of the patent to be practiced as a method.  The ordinary artisan would have been motivated to modify the 
Application 16693123
Patent 10,489,147
1.    A method of patch management, the method comprising: downloading, at a compute device, a patch and supplemental processor executable content, the patch being incompatible with an automated patch management system of the compute device because downloaded patch requires performance of an action prior to installation at the compute device;

1. A method for patch management, comprising: downloading, at a first compute device, an incompatible patch that requires an action to install the incompatible patch and that is incompatible with a patch management system of the first compute device at least because the incompatible patch includes multiple entry points of execution;

downloading, at the first compute device, supplemental processor executable content from a second compute device associated with a third-party provider, the supplemental processor executable content being in a format that is incompatible with the patch management system;


producing, at the first compute device, a non-compiled archive that includes 1) the incompatible patch, 2) the supplemental processor executable content, and 3) a script configured to install the incompatible patch and execute the supplemental processor executable content at the first compute device, the script including code to perform 1) an operation on the first compute device associated with the action that is incompatible with the patch management system and 2) an operation on the first compute device to enable installation of the supplemental processor executable content:
compiling, at the compute device, the first archive to produces a second archive, the second archive being configured to satisfy distribution and invocation requirements of the automated patch management system; and
compiling, at the first compute device, the non-compiled archive to produce a self-extracting archive with an installer having a single entry point of execution and satisfying distribution and invocation requirements of the patch management system; and

sending the self-extracting archive to the patch management system.

2. The method of claim 1, wherein the code included in the script includes pre-processing code, installation code, and post-processing code to install the incompatible patch on the first compute device,
the sending the self-extracting archive to the patch management system including sending the self-extracting archive to the patch management system such that the patch management system, in response to receiving the self-extracting archive, executes the code included in the script to install the incompatible patch.

2.    The method of claim 1, wherein:
the first archive includes a non-compiled archive; the second archive includes a non-self-executing archive; 



6. The method of claim 1, wherein the script is a first script, the method further comprising:
producing a non self-extracting archive that includes:
the incompatible patch;
a second script including code to execute pre-processing operations, installation operations, and post-processing operations to install the incompatible patch; and



the supplemental processor executable content is in a format that is incompatible with the automated patch management system;

1. A method for patch management, comprising:
downloading, at a first compute device, an incompatible patch that requires an action to install the incompatible patch and that is incompatible with a patch management system of the first compute device at least because the incompatible patch includes multiple entry points of execution;

downloading, at the first compute device, supplemental processor executable content from a second compute device associated with a third-party provider, the supplemental processor executable content being in a format that is incompatible with the patch management system;



producing, at the first compute device, a non-compiled archive that includes 1) the incompatible patch, 2) the supplemental processor executable content, and 3) a script configured to install the incompatible patch and execute the supplemental processor executable content at the first compute device, the script including code to perform 1) an operation on the first compute device associated with the action that is incompatible with the patch management system and
the code is further executable on the compute device to perform a second operation to enable installation of the supplemental processor executable content.

2) an operation on the first compute device to enable installation of the supplemental processor executable content:
6.    The method of claim 1, wherein the supplemental processor executable 


the downloaded patch is further incompatible with the automated patch management system because the downloaded patch includes multiple entry points of execution; and 

1. A method for patch management, comprising:
downloading, at a first compute device, an incompatible patch that requires an action to install the incompatible patch and that is incompatible with a patch management system of the first compute device at least because the incompatible patch includes multiple entry points of execution;….

the second archive includes an installer with a single entry point of execution.
…compiling, at the first compute device, the non-compiled archive to produce a self-extracting archive with an installer having a single entry point of execution and satisfying distribution and invocation requirements of the patch management system; and…

5. The method of claim 1, wherein the sending the self-extracting archive to the patch management system includes:
calling application program interfaces in the patch management system to publish the self-extracting archive into the patch management system.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya (Patent No. US 7,735,078 B1), and further in view of Angel et al. (Pub. No. US 2011/0184870 A1).

As to claims 1 and 11, Vaidya discloses a method of patch management, the method comprising: downloading, at a compute device, a patch and supplemental processor executable content, the patch being incompatible with an automated patch management system of the compute device because downloaded patch requires performance of an action prior to installation at the compute device (Vaidya Col. 4 lines 41-44 and lines 58-63, Col. 5 lines 52-59 and Col. 6 lines 21-26;which shows that the patch package download that includes incompatible patches, viewed as patches/new code components that will replace/patch old code components that require other actions including action prior to installing the patch for successful installation of the patch where the patch includes supplemental processor content, viewed as the additional install and backout patch utility operations)
producing, at the compute device, a first archive including the downloadable patch, the supplemental processor executable content, and a script including code executable on the compute device to perform an installation operation associated with the action (Vaidy Col. 4 lines 37-41 and 58-63, Col. 5 lines 6-17 and 52-59, Col. 6 lines 21-26;which shows the deploying of the patch package information that can be downloaded over internet or network, thus the patch package/archive can be viewed as being produced at another location, the patch package/archive that includes the patch/components that replace/patch the old components the supplemental processor executable content viewed as the  install patch utility and backout patch utility that can include script information including prepatch script that is associated with actions to be taken that can allow for patch to be successfully installed, thus viewed as patch being incompatible without that information, as well as including patch information as well); 
publishing the second archive in the automated patch management system such that the second archive is automatically executed to invoke the script to effectuate installation the downloaded patch and the supplemental processor executable content on the compute device (Vaidya Col. 4 lines 37-63, Col. 6 lines 21-36 and lines 41-47 and Col. 7 lines 18-30; which is able to show the patch package published and downloaded, thus viewed as from another location, for execution that includes script information that when executed will execute the patch/replacement of old components with new components and supplemental/utility content including validations on the computer device, the specifics of this being a second archive can be seen disclosed in the teachings above).

Vaidya does not specifically disclose compiling, at the compute device, the first archive to produces a second archive, the second archive being configured to satisfy distribution and invocation requirements of the automated patch management system.

However, Angel disclose compiling, at the compute device, the first archive to produces a second archive, the second archive being configured to satisfy distribution and invocation requirements of the automated patch management system (Angel [0035] lines 6-12; which shows the ability to compile information into an archive for execution thus viewed being able to satisfy distribution and invocation requirements of the system).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Angel showing the compiling archive information, into the patching system of Vaidya, for the purpose of increasing usability by allowing for different end users to use the information, as taught by Angel [0035] lines 6-12.

As to claims 5 and 15, Vaidya as modified by Angel discloses the supplemental processor executable content is in a format that is incompatible with the automated patch management system (Vaidya Col. 4 lines 4-11, 41-44 and lines 58-63, Col. 5 lines 52-59 and Col. 6 lines 21-26; which shows that the patch package download that includes incompatible patches and thus supplemental content, viewed as the additional install and backout patch utility component where the can be incompatibility based on requiring other actions including action prior to installing the patch for successful installation of the patch where the this incompatibility can be viewed as a type of format as the replacement of old code with new code) that is for the correct version/format of the required application;
the installation operation includes a first operation (Vaidya Col. 6 lines 21-36; which shows a first pre-patch operation being performed associated with installation); and
which shows actions to be taken so as to replace old code with new code so that the new code is of the appropriate format/version required for execution).

As to claims 6 and 16 Vaidya as modified by Angel discloses wherein the supplemental processor executable content comprises at least one utility program that is invoked by at least a portion of the script (Vaidya Col. 5 lines 52-55; where it is seen that the supplemental processor executable content comprises utility program such as backout utility programs).

As to claims 7 and 17, Vaidya as modified by Angel discloses wherein the downloaded patch includes one or more or a combination of: an update for the operating system of the computing device; an update for installed computer programs (Vaidya Col. 6 lines 29-34; which shows the downloaded patch is able to replace old code with new code components, viewed as update for an installed computer program); an update for installed hardware; and 
the action includes one or more or a combination of: halting a previous version of an application; uninstalling a previous version of an application; rebooting the compute device before installation of the downloaded patch; rebooting the compute device during installation of the downloaded patch; rebooting the compute device after installation of the downloaded patch; responding by a user to a prompt during installation; which shows the ability to decompress/extract a file archive action to be taken associated with the patching).


Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya and Angel as applied to claim 1 above, and further in view of Felts (Pub. No. US 2009/0144728 A1).

As to claims 2 and 12, Vaidya as modified by Angel discloses the first archive includes a non-compiled archive(Angel [0035] lines 6-12; where it is seen the compiling of the information into a second compiled archive thus viewed that the first archive is a non-compiled archive); the second archive includes a non-self-executing archive(Angel [0035 lines 6-12; which shows the second compiled archive can be sent to a server for execution thus viewed as non-self-executing archive as they are not executed until deployed and server is ready for executions).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Angel showing the compiling archive information, into the patching system of Vaidya, for the purpose of increasing usability by allowing for different end users to use the information, as taught by Angel [0035] lines 6-12.



However, Felts discloses the non-self-executing archive includes one or more command lines instructions configured to be invoked by the automated patch management system (Felts [0123] lines 1-7 and [0151] lines 1-5; which shows that command line instructions can be invoked in associated with the patch management system that can be tied to the artifact/patch/archive, where the specifics of the non-self-executing archive are seen disclosed above)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teaching of Felts showing the command line instructions tied to the patch management system into the patch management system of Vaidya as modified by Angel, for the purpose of helping to provide additional functional and support to the process that increasing usability, as taught by Felts [0151] lines 1-5

As to claims 3 and 13, Vaidya as modified by Angel and Pham discloses wherein the installation operation includes:
a pre-processing action, an installation action, or a post-processing action (Vaidya Col. 5 lines 52-56; which shows that installation actions includes pre patch and post patch actions viewed as pre-processing and post-processing actions), 
which shows an exit/complete conditions based on determines if the installed correctly/successful).

Vaidya as modified by Angel does not specifically disclose the code further comprises a command line instruction that are executable by the patch management system.

However, Felts discloses the code further comprises a command line instruction that are executable by the patch management system (Felts [0123] lines 1-7 and [0151] lines 1-5; which shows that command line instructions can be invoked/executed tied to the patch management system)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teaching of Felts showing the command line instructions tied to the patch management system into the patch management system of Vaidya as modified by Angel, for the purpose of helping to provide additional functional and support to the process that increasing usability, as taught by Felts [0151] lines 1-5

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya and Angel as applied to claims 1 and 11 above, and further in view of Pohlack (Patent No. US 9,164,754 B1).

As to claims 4 and 14, Vaidya as modified by Angel discloses the installation operation includes an installation action that the automatic patch management system is not capable of performing and that occurs between a pre-processing action and a post-processing action (Vaidya Col. 6 lines 21-40 and lines 63-Col. 7 line 3; which shows pre patch actions, install patch install action and post patch actions thus showing the install actions that occur between the pre and post actions where it is viewed without the pre patch actions the patch will not be successfully installed thus viewed as a form of incapable installation actions); and

Vaidya as modified by Angel does not specifically disclose the installation action includes one or more or a combination of: launching a patch installer with a standard stream redirected; launching a patch installer as a different user from that of a patch management system account; and launching a patch installer at a non-default central processing unit (CPU) priority.

However, Pohlack discloses the installation action includes one or more or a combination of: launching a patch installer with a standard stream redirected (Pohlack  Col. 7 lines 47-59; shows the specifics of the installation actions that can include patching an instruction stream thus a redirection patch thus viewed an a standard stream redirected patch being installed/applied).); launching a patch installer as a different user from that of a patch management system account; and launching a patch installer at a non-default central processing unit (CPU) priority (

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Pohlack showing the specifics of installing a redirection patch, into the patching system of Vaidya as modified by Angel, for the purpose of increasing usability by providing further functionality to the patching system, as taught by Pohlack Col. 7 lines 47-49.



Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya and Angel as applied to claims 1 and 11 above, and further in view Peterson et al. (Pub. No. US 2008/0178149 A1).

As to claims 8 and 18, Vaidya as modified by Angel does not specifically disclose the downloaded patch is further incompatible with the automated patch management system because the downloaded patch includes multiple entry points of execution; and the second archive includes an installer with a single entry point of execution.

However, Peterson discloses the downloaded patch is further incompatible with the automated patch management system because the downloaded patch includes which shows that function can have multiple entry points, that can be viewed as incompatible as not all languages allow for this, and can be simplified by compiling to have a single/unique entry point of execution, viewed as the compiled second archive, where it is seen disclosed specifically above the specifics of the patch information function being incompatible).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Peterson showing function with multiple entry points being incompatible till compiled with a single entry point, into the patch system of Vaidya as modified by Angel, for the purpose of increasing usability by helping to simply the programs, as taught by Peterson [0023] lines 5-10

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya and Angel as applied to claims 1 and 11 above, and further in view Vidal (Pub. No. US 2011/0214116 A1)

As to claims 9 and 19, Vaidya as modified by Angel does not specifically disclose wherein the publishing the second archive includes calling an application program interface in the automated patch management system.

However, Vidal discloses wherein the publishing the second archive includes calling an application program interface in the automated patch management which shows the patch/package manager that is able to call an API associated with the packages published/installed where in light of information disclosed specifically above can be viewed as including the published second archive).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Vidal, showing the calling of API associated with package management, into the package management system of Vaidya as modified by Angel, for the purpose of increasing usability by helping to identify and enumerate installed packages, as taught by Vidal [0018] lines 1-5.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya and Angel as applied to claims 1 and 11 above, and further in view Raciborski et al. (Pub. No. US 2013/0139091 A1).

As to claims 10 and 20, Vaidya as modified by Angel discloses the downloaded patch is downloaded from a first provider (Vaidya Col. 4 lines 37-44; which shows the patch package can be downloaded from its first provided in a cross platform system);
the supplemental processor executable content is downloaded by the compute device prior to being provided to the automated patch management system (Vaidya Col. 4 lines 41-44 and lines 58-63, Col. 5 lines 52-59 and Col. 6 lines 21-26;which shows that the patch package download that includes supplemental processor content, viewed as the additional install and backout patch utility operations thus viewed that this information must be downloaded before can be provided to management system so that the systems has the additional content).

Vaidya as modified by Angel does not specifically disclose the supplemental processor executable content is downloaded from another compute device associated with a second provider that is different from the first provider.

However, Raciborski discloses the supplemental processor executable content is downloaded from another compute device associated with a second provider that is different from the first provider (Raciborski [0025] lines 5-11 and claim 20; which shows a first source is the provider for content and a second source/computer device is the provider for the additional/supplemental content).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Raciborski showing sources of content information, into the provided content information of Vaidya as modified by Angel for the purpose of increasing usability by helping to provide additional content/supplemental content tailored to the situation, as taught by Raciborski [0025] lines 5-11 and [0029] lines 1-2.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193